Title: List of 1812 Tobacco Crop Sold to Samuel J. Harrison, with Thomas Jefferson’s Notes, [after 19 March 1813]
From: Jefferson, Thomas
To: Harrison, Samuel Jordan


          
            
             
            
              
            Thomas Jefferson
            
              
                No
         
                701–170–1340
              
      
              
                
                702–170–1344
              
      
              
                	
                703–170–1404
              
      
              
                
                
            704 
            788
            –170–1354
              
      
              
                
                789–170–1330
              
      
              
                
                705–170–1050
              
      
              
                
                706–170–1300
              
      
              
                
                985–170–1412
              
      
              
                
                986–170–1212
              
      
              
                
                987–170–1276
                
            stemmed
         
              
              
                
                988–170–1358
                stemmed
         
              
              
                
                989–170–1051
              
      
              
                
                
            980 
            990
            –170–1397
              
      
              
                
                
            
         
                16818
         
              
            
            Blackwater
          
          
          
            Note by TJ in left margin:
            
              
                16818
         
              
      
              
                1358
         
                stemmed
              
      
              
                15460
         
                leaf @ 6.D
                927.60
              
              
                1358
         
                }
              
      
              
                1500
         
              
      
              
                944
         
              
      
              
                3802.
                stemmed @ 5.D
                190.10
              
              
                
                
                1117.70
              
            
          
          
            Note by TJ  on verso:
            Tobacco of 1812. sold to Saml J. Harrison
            
              
                to wit
                13.
                hhds leaf 15,542. 
                @
                7.D = 932.52 D
              
              
                
                3.
                hhds stemmd
                @
                5 D
              
            
          
        